Citation Nr: 0410926	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  95-40 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite.

2.  Entitlement to service connection for residuals of an injury 
to the jaw.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from November 1954 to March 
1959.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran's case was remanded for additional development in May 
2003.  It is again before the Board for appellate review.


REMAND

The veteran's case was previously remanded in May 2003.  The 
remand directed that the RO provide the veteran with notice and 
assistance as required under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) and the duty-to-assist regulations found at 66 
Fed. Reg. 45,620-32 (Aug. 27, 2001).  The RO was also to attempt 
to obtain outstanding medical records and to inform the veteran of 
the success of those efforts.  Finally, the RO was to issue a 
supplemental statement of the case (SSOC) to address all of the 
evidence added to the claims file since May 1999.  A significant 
amount of evidence had been developed and associated with the 
claims file since that time.

The Board notes that the RO wrote to the veteran in September 2003 
and provided him with notice of the VCAA and VA's duty to inform 
him of the evidence necessary to substantiate his claim and VA's 
duty to assist him.  The veteran responded in October 2003 by 
saying he had received treatment in New York, South Carolina and 
Detroit, Michigan, in response to the RO's letter.  He was unable 
to remember the names of the doctors.

There is no indication in the claims file that any further action 
was taken by the RO before the claim was returned to the Board in 
February 2004.  The RO failed to readjudicate the veteran's claim 
and issue the SSOC as directed by the May 2003 remand and as 
required under 38 C.F.R. § 19.31 (2003). 

The Board notes that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans Claims 
(Court) held that compliance by the Board or the originating 
agency with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Accordingly, the veteran's case must be remanded to comply with 
the previous remand instructions to readjudicate the veteran's 
claim and issue a SSOC.

In light of the above, the veteran's case is REMANDED for the 
following action:

After undertaking any other development deemed appropriate, the RO 
should readjudicate the issues on appeal.  If the benefits sought 
are not granted, the veteran and his representative must be 
furnished with a SSOC to address all of the evidence added to the 
record since the May 1999 SSOC and afforded an opportunity to 
respond before the record is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



